UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC. 20549 FORM10-K/A (Mark One) ☒ Annual report pursuant to Section13 or 15(d)of the Securities ExchangeAct of 1934 for the fiscal year ended December31, 2014 or ☐ Transition report pursuant to Section13 or 15(d)of the Securities ExchangeAct of 1934 for the transition period from to Commission File Number 0-26083 PRISM TECHNOLOGIES GROUP, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of Incorporation or organization) 94-3220749 (I.R.S. Employer Identification No.) 101 Parkshore Drive. Suite 100 Folsom, California 95630 (Address of principal executive offices and zip code) (916)932-2860 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b)of the Act: Title of each class Name of Exchange on which registered Common Stock Nasdaq Capital Market Securities registered pursuant to Section12(g)of the Act: None (Title of Class) Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. YES☐
